Citation Nr: 0922790	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of extramammary Paget's disease, to 
include the need for surgical intervention undertaken at a VA 
medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from November 1948 to 
November 1949 and from August 1950 to February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  VA exercised the degree of care that would be expected of 
a reasonable health care provider to the Veteran from 2003 
until he was diagnosis with extramammary Paget's disease in 
2005.  

2.  The evidence of record does not establish that the 
Veteran's need for surgical intervention was due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of extramammary Paget's 
disease, to include the need for surgical intervention 
undertaken at a VA medical facility, have not been met.  
38 U.S.C.A. § 1151, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.361 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that he was 
misdiagnosed with a skin rash, that VA failed to recognize a 
cancerous skin disorder, and this delay resulted in a more 
pervasive cancer resulting in more extensive surgery than 
might have otherwise been needed.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his/her condition after such treatment has stopped.  
38 C.F.R. § 3.361(b) (2008).  To establish that VA treatment 
caused additional disability, the evidence must show that the 
medical treatment resulted in the additional disability.  
Merely showing that a veteran received treatment and that the 
veteran has an additional disability, however, does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (2008).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2008).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. 
§ 3.361(d)(2) (2008).  

Throughout the current appeal, the Veteran has contended that 
VA medical professionals at the Bay Pines VA Medical Center 
(VAMC) misdiagnosed a dermatological disorder in 2003.  
Specifically, he maintains that VA's failure to recognize a 
cancerous skin disorder (extramammary Paget's disease) for 
more than two years resulted in a delay in his receipt of 
proper medication which, in turn, resulted in a more 
pervasive cancer.  

The Board has considered the Veteran's assertions.  Upon 
consideration of the totality of the evidence of record, 
however, the Board finds that a grant of compensation, 
pursuant to 38 U.S.C.A. § 1151, for extramammary Paget's 
disease is not warranted.  

A longitudinal review of the record reveals that Ketoconazole 
cream was prescribed for a fungal infection of the Veteran's 
groin in March 2003.  At a VA outpatient treatment session 
conducted approximately two-and-a-half months later (in May 
2003), he reported that the cream was not alleviating his 
rash.  

Subsequently, in March 2004, the Veteran again sought VA 
treatment for his left groin/testicular rash.  He noted that 
the Ketoconazole cream that he had tried one year ago had not 
helped and that, as a result, he had started using some 
over-the-counter hydrocortisone cream and hydrogen peroxide.  
He acknowledged, however, that the over-the-counter 
medication had also not worked.  

Following a physical examination at the March 2004 outpatient 
treatment session, which reflected the presence of a red 
macular rash on the Veteran's left groin/testicle area, the 
treating physician assessed a fungal groin rash, instructed 
him to stop taking his current creams, and prescribed 
Ketoconazole cream.  In April 2004, he called to report that 
the Ketoconazole cream was not alleviating his groin rash.  
He requested another, "stronger" medication.  A registered 
nurse suggested that he return to the VA facility for 
"evaluation and treatment."  

A physical examination conducted at a May 2004 VA outpatient 
treatment session demonstrated the presence of a red macular 
rash of the left groin with a white discharge.  The treating 
physician assessed a persistent fungal groin rash and 
referred the Veteran to the VA dermatological clinic.  At a 
dermatological consultation conducted later that same day, a 
physical examination reflected the presence of large raised 
red macular lesions on his left groin.  Intertrigo 
"perhaps" with slight candidiasis was assessed, and Nizoral 
and Desonide creams were prescribed.  

Between December 2004 and January 2005, the Veteran sought 
private medical care on two separate occasions.  Tinea cruris 
was assessed.  At the January 2005 session, he was "warned 
of cancer and [was instructed that he] must obtain [a] biopsy 
if [there was] no improvement."  A March 2005 VA outpatient 
treatment session reported that the Desonide and Fluconozole 
cream that the Veteran had been taking had not resolved his 
chronic intertrigo, and the antifungal cream that he had been 
using had "some benefit."  The treating physician confirmed 
the assessment of chronic intertrigo and refilled the 
prescription for Ketoconazole cream.  

In June 2005, the Veteran underwent a private skin punch 
biopsy, which reflected the presence of extramammary Paget's 
disease.  A second biopsy subsequently completed in July 2005 
confirmed this diagnosis.  According to private medical 
records, in August 2005, he underwent multiple punch biopsies 
of the skin surrounding the extramammary Paget's disease rash 
of his left groin and of the rash lesion itself.  Results 
showed no evidence of perianal or anal involvement with the 
extramammary Paget's disease.  

In October 2005, the Veteran underwent a wide local excision 
of a 7 cm. X 9 cm. extramammary Paget's lesion of his left 
groin with scrotal flap closure.  At that time, he also 
underwent biopsies of his right groin.  Follow-up private 
records showed "excellent" healing of his left groin and 
acknowledged the need for a direct excision of his right 
groin lesions (which were shown, by the October 2005 punch 
biopsies, to be positive for extramammary Paget's disease).  
Otherwise, no evidence of invasive cancer was shown.  

In April 2006, the Veteran underwent a VA examination, at 
which time he complained of pain from scarring and stretching 
of the tissue in his groin area.  A physical examination 
demonstrated the presence of a well-healed barely visible 
scar in his left groin area as well as some evidence of 
slight pulling of the tissues between the fold of his leg and 
his scrotum.  The examiner diagnosed extramammary Paget's 
disease.  

Additionally, the examiner opined that, since the onset of 
extramammary Paget's disease, the disorder had progressively 
worsened.  Specifically, following a review of the claim 
folder, the examiner acknowledged the Veteran's initial 
surgery in 2005 and noted that he had undergone a second 
operation in January 2006.  In addition, the examiner 
explained that a post-operative biopsy showed the need for 
further excision, which was scheduled for May 2006.  

Further, upon consideration of the examination findings and 
the Veteran's pertinent medical (including surgical) history, 
as well as in consultation with the VA Chief of Dermatology 
Services, the April 2006 VA examiner expressed her opinion 
that the Veteran "was treated in the usual and customary 
fashion for the presentation of his disease."  

In support of this conclusion, the examiner explained that, 
according to medical literature, extramammary Paget's disease 
is an uncommon cancer characterized by a chronic eczema-like 
rash of the skin around the anogenital region.  Pruritus is 
the only complaint in most patients, although some complain 
of an irritation or rash.  This rare cutaneous neoplasm 
occurred mainly in the elderly-and most commonly in 
Caucasian women in their 60s and 70s.  Extramammary Paget's 
disease tended to occur as a slowly growing lesion, and 
patients often gave a history of prolonged treatment with 
topical corticosteroids and antifungal agents before a 
diagnosis of the cancer was made by biopsy.  

As this discussion illustrates, the Veteran was treated at 
the Bay Pines VA medical facility with antifungal agents for 
two years prior to the 2005 diagnosis of extramammary Paget's 
disease.  A VA physician who has examined the Veteran and 
reviewed his claims folder has opined that this treatment for 
the Veteran "was usual and customary . . . [given] the 
presentation of his disease."  Medical literature supports 
this conclusion.  Significantly, the claims folder contains 
no conflicting medical opinion.  

Consequently, the Board concludes that standard medical 
procedures were followed during the course of the Veteran's 
treatment at the Bay Pines VA medical facility prior to his 
2005 diagnosis of extramammary Paget's disease.  Thus, the 
Board finds that such VA medical care did not cause the 
Veteran's development of extramammary Paget's disease or 
result in a worsening of this disorder.  See 38 C.F.R. 
§ 3.361(c)(1) (2008) (to establish that VA treatment caused 
additional disability, the evidence must show that the 
medical treatment resulted in the additional disability.  
Merely showing that a veteran received treatment and that the 
veteran has an additional disability, however, does not 
establish cause.)  

Because the Veteran has not been found to have additional 
disability caused by VA treatment, a decision regarding the 
proximate cause of such additional disability need not be 
rendered.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).  
Indeed, without evidence that VA treatment has caused 
additional disability, the Veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for extramammary 
Paget's disease must be denied.  

In reaching this conclusion, the Board has considered the 
Veteran's assertions that VA's two-year delay in diagnosing 
his extramammary Paget's disease resulted in a two-year delay 
in his receipt of proper medication which, in turn, caused a 
more pervasive cancer.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because such actions require only personal knowledge and come 
to him through his senses.  Layno, 6 Vet. App. at 470.  
However, extramammary Paget's disease is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by medical records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Consequently, in light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's § 1151 claim.  As there is no doubt to be 
otherwise resolved, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2005 and February 2006 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103a and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider:  (1)  competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; 
(2)  evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3)  an indication that the disability or symptoms may be 
associated with service; and (4)  whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observations.  McLendon 
v. Nicholson, 20 Vet. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO obtained pertinent VA treatment records, as 
well as relevant private medical care reports adequately 
cited by the Veteran.  

In addition, although he initially requested a personal 
hearing before a Veterans Law Judge, he failed to report to 
the hearing that had been subsequently scheduled in August 
2008.  Next, a specific medical opinion pertinent to the 
issue on appeal was obtained at a VA examination conducted in 
April 2006.  

Therefore, the Board concludes that available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of extramammary Paget's disease, to 
include the need for surgical intervention undertaken at a VA 
medical facility is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


